Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 1 of 20 PageID 413




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   O’DOLL VAN WILLIAMS, JR.,
   MARCUS ROBINSON, GWENDOLYN
   ROBINSON, BRANDI WHITFIELD,
   KIMBERLY SAUNDERS, and
   JOHNNIE HALL,

                 Plaintiffs,
   v.                                        Case No. 8:20-cv-2611-T-33JSS

   VOYA FINANCIAL ADVISORS, INC.,

                 Defendant.
                                     /

                                    ORDER

         This matter comes before the Court upon consideration of

   Defendant Voya Financial Advisors, Inc.’s Motion to Compel

   Arbitration and Stay This Action (Doc. # 5), filed on November

   13,   2020.    Plaintiffs     O’Doll      Van    Williams,   Jr.,    Marcus

   Robinson,     Gwendolyn     Robinson,      Brandi     Whitfield,   Kimberly

   Saunders, and Johnnie Hall responded on November 30, 2020.

   (Doc. # 17). For the reasons below, the Motion is granted.

   I.    Background

         Plaintiffs are African American individuals who worked

   in some capacity for Voya Financial, a broker-dealer “that

   provides      retirement,    investing,         and   financial     planning

   services.” (Doc. # 1-4 at ¶¶ 3-8, 11). As part of their

   working relationship with Voya Financial, Plaintiffs signed


                                         1
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 2 of 20 PageID 414




   three    different     written   agreements.   (Doc.   #   5   at   7-9).

   Plaintiffs Williams, Whitfield, and Marcus Robinson signed a

   “Retail     Agent    Agreement,”   which   includes    the     following

   arbitration clause:

           9. Arbitration. Agent and Company shall settle by
           binding   arbitration   any  dispute,   claim,   or
           controversy, including, without limitation, any
           claim alleged under any state or federal statute,
           (i) that Agent and Company are required or
           permitted    to   arbitrate   under    the   rules,
           constitutions or by-laws of the NASD, as may be
           amended from time to time (“NASD Arbitration”), or
           (ii) that arises out of or is related in any way to
           this Agreement, the breach, termination, or
           validity of this Agreement, or the actions of Agent
           or Company with respect to one another during the
           term of this Agreement. Arbitration of any dispute,
           claim, or controversy that is not subject to NASD
           Arbitration shall be administered by the American
           Arbitration Association under its Commercial
           Arbitration Rules. Judgment on any arbitration
           award may be entered by any court having
           jurisdiction thereof. Agent and Company consent to
           arbitration in Hartford, Connecticut. Arbitration
           under this Agreement shall be governed by the
           Federal Arbitration Act.1

   (Doc. # 5-3 at 5-6; Doc. # 5-7 at 5-6; Doc. # 5-14 at 5-6)

   (emphasis    in     original).   In addition   to   the Retail      Agent


   1. Plaintiff Marcus Robinson’s agreement contains slightly
   different language, replacing “NASD Arbitration” with “FINRA
   Arbitration,” and stating that the parties agreed to
   arbitration in Windsor, Connecticut, rather than Hartford,
   Connecticut. (Doc. # 5-7 at 5-6). The National Association of
   Securities Dealers (“NASD”) is the Financial Industry
   Regulatory Authority, Inc’s (“FINRA”) predecessor. Deutsche
   Bank Sec. Inc. v. Simon, No. 19-20053-CIV-GAYLES/MCALILEY,
   2019 WL 4864465, at *2 (S.D. Fla. Aug. 20, 2019).


                                       2
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 3 of 20 PageID 415




   Agreement,     Williams   signed       an   “Advisory   Representative

   Agreement,” which includes a lengthy agreement to arbitrate:

         20. Binding Arbitration. It is understood that the
         following   AGREEMENT   TO   ARBITRATE   does   not
         constitute a waiver of the right to seek a judicial
         forum to the extent that such waiver would be void
         under applicable law.

                a. The parties each agree that, except as
                inconsistent with the preceding sentence, all
                claims or controversies, and any related
                issues, which may arise at any time between
                the parties (including their         directors,
                officers,    employees,   representatives,   or
                agents) with respect to any subject matter;
                any transaction, order, or direction; any
                conduct of the parties or their directors, of
                employees, representatives, or agents; any
                construction, performance, or breach of this
                or any other agreement between the parties,
                whether entered into prior to, on, or
                subsequent to the date hereof; any breach of
                any common law or statutory duty; or any
                violation of any federal or state law of any
                nature    shall   be    resolved   by   binding
                arbitration rather than by lawsuit in a court
                of law or equity.

                b. Any arbitration pursuant to this agreement
                shall be in accordance with, and governed by,
                a mutually agreeable arbitration forum, but,
                in the absence of such agreement, then the
                Code of Arbitration Procedure of the NASD, if
                the NASD accepts jurisdiction, and, if not,
                then the American Arbitration Association.
                There shall be at least three arbitrators
                unless otherwise agreed by the parties. The
                award of the arbitrators, or of the majority
                of them, shall be final and binding upon the
                parties, and judgment upon the award rendered
                may be entered in any federal or state court
                having jurisdiction. Any arbitration shall be
                commenced by delivery to the other party of a


                                      3
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 4 of 20 PageID 416




               written demand for arbitration setting forth
               in detail the claim or controversy to be
               arbitrated.

               c. The arbitrators shall be entitled to order
               specific performance of the       obligations
               imposed by this Agreement.

   (Doc. # 5-4 at 8) (emphases in original). Lastly, Plaintiffs

   Saunders, Hall, and Gwendolyn Robinson signed a “Registered

   Representative      Agreement,”         which     includes     a   shorter

   arbitration provision:

         i. Arbitration. Any controversy or claim between
         the parties will be settled by arbitration in
         accordance with the rules of the Financial Industry
         Regulatory Authority, and judgment upon the award
         may be entered in any court having jurisdiction.
         The arbitrators may award reasonable expenses,
         attorneys’ fees and costs.

   (Doc. # 5-11 at 7; Doc. # 5-18 at 7; Doc. # 5-21 at 6)

   (emphasis in original).

         Plaintiffs    allege   that   Voya        Financial    discriminated

   against them on the basis of race in a variety of ways. (Doc.

   # 1-4 at ¶ 18-19). Plaintiffs initiated this action in state

   court on September 22, 2020. (Doc. # 1-4). Thereafter, on

   November 6, 2020, Voya Financial removed the action to this

   Court on the basis of federal question jurisdiction. (Doc. #

   1). The complaint includes claims against Voya Financial for

   racial discrimination (Counts I, III, V, VII, IX, XI) and

   retaliation (Counts II, IV, VI, VIII, X). (Doc. # 1-4).


                                       4
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 5 of 20 PageID 417




         On November 13, 2020, Voya Financial moved the Court to

   compel arbitration and stay the case pending completion of

   the arbitration. (Doc. # 5). Plaintiffs have responded (Doc.

   # 17), and the Motion is now ripe for review.

   II.   Legal Standard

         Under   the   Federal       Arbitration   Act    (FAA),   a   written

   arbitration provision in a “contract evidencing a transaction

   involving     commerce   .    .    .   [is]   valid,   irrevocable,     and

   enforceable,” unless law or equity necessitates revocation of

   the contract. 9 U.S.C. § 2. Federal law favors arbitration

   agreements. Moses H. Cone Mem’l Hosp. v. Mercury Constr.

   Corp., 460 U.S. 1, 24-25 (1983). Thus, “any doubts concerning

   the scope of arbitrable issues should be resolved in favor of

   arbitration.” Id. However, “a party cannot be required to

   submit to arbitration any dispute which he [or she] has not

   agreed so to submit.” United Steelworkers of Am. v. Warrior

   & Gulf Navigation Co., 363 U.S. 574, 582 (1960).

         Before deciding whether a case should be referred to

   arbitration, “a court must determine: (1) whether there is a

   valid agreement to arbitrate; (2) whether a court or an

   arbitrator should decide if the dispute falls within the scope

   of the agreement to arbitrate; and (3) whether the dispute

   does fall within the scope – the question of arbitrability.”


                                          5
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 6 of 20 PageID 418




   Convergen Energy LLC v. Brooks, No. 20-cv-3746 (LJL), 2020 WL

   5549039, at *13 (S.D.N.Y. Sept. 16, 2020) (citation omitted).

   “The question whether the parties have submitted a particular

   dispute    to   arbitration      .   .   .     is    an    issue    for   judicial

   determination unless the parties clearly and unmistakably

   provide otherwise.” Howsam v. Dean Witter Reynolds, Inc., 537

   U.S. 79, 83 (2002) (citation omitted).

          “A motion to compel arbitration is treated as a Rule

   12(b)(1)    motion      to    dismiss        for    lack    of     subject-matter

   jurisdiction.” Babcock v. Neutron Holdings, Inc., 454 F.

   Supp. 3d 1222, 1228 (S.D. Fla. 2020) (citations omitted).

   Accordingly, “the Court may consider matters outside the four

   corners of the Complaint.” Id. When determining the existence

   of an arbitration agreement, federal courts employ a “summary

   judgment-like standard,” “conclud[ing] as a matter of law

   that   parties    did    or    did   not      enter       into   an   arbitration

   agreement only if ‘there is no genuine dispute as to any

   material    fact’       concerning       the        formation       of    such   an

   agreement.’” Bazemore v. Jefferson Cap. Sys., LLC, 827 F.3d

   1325, 1333 (11th Cir. 2016) (quoting Fed. R. Civ. P. 56(a)).

   “A dispute is not ‘genuine’ if it is unsupported by the

   evidence or is created by evidence that is ‘merely colorable’

   or ‘not significantly probative.’” Id. (quoting Baloco v.


                                            6
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 7 of 20 PageID 419




   Drummond Co., 767 F.3d 1229, 1246 (11th Cir. 2014)).

   III. Analysis

           Voya   Financial      moves    the    Court    to   compel    FINRA

   arbitration     and    stay   the     case   pending   such   arbitration

   because Plaintiffs’ “claims fall squarely within the broad

   scope of the parties’ arbitration agreements.” (Doc. # 5 at

   1-2).     Plaintiffs    respond       that   because   FINRA’s    Code   of

   Arbitration      Procedures         does     not   require       employment

   discrimination claims to be arbitrated unless the parties

   agreed to arbitrate such claims, they cannot be compelled to

   arbitrate the instant suit. (Doc. # 17 at 5).

           A. Initial Question of Arbitrability

           Generally, it is for the Court to determine the scope of

   an arbitration agreement. Betkowski v. Kelley Foods of Ala.,

   697 F. Supp. 2d 1296, 1298 (M.D. Ala. Mar. 23, 2010). However,

   “[w]hen the parties’ contract delegates the arbitrability

   question to an arbitrator, a court may not override the

   contract.” Henry Schein, Inc. v. Archer & White Sales, Inc.,

   139 S. Ct. 524, 529 (2019). Still, “there must be ‘clear and

   unmistakable’ evidence that the parties agreed to have an

   arbitrator decide such issues.” Blanton v. Domino’s Pizza

   Franchising LLC, 962 F.3d 842, 844 (6th Cir. 2020).

           Here, none of the arbitration agreements expressly state


                                          7
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 8 of 20 PageID 420




   that the initial question of arbitrability must be submitted

   to arbitration. (Doc. ## 5-3; 5-4; 5-7; 5-11; 5-14; 5-18; 5-

   21). Although the agreements do incorporate either the NASD

   or   FINRA    rules,   “incorporating   the   FINRA       rules   into    an

   arbitration agreement is insufficient on its own to evidence

   the parties’ clear intent for the arbitral panel to determine

   arbitrability.” 2 Retina       Consultants    P.C.    Defined     Benefit

   Pension Plan v. Benjamin, No. CV-119-037, 2020 WL 1491756, at

   *5 (S.D. Ga. Mar. 19, 2020); see Merrill Lynch, Pierce, Fenner

   & Smith, Inc. v. Cohen, 62 F.3d 381, 384 (11th Cir. 1995)

   (“We conclude that, at most, section 35 [of the NASD Code]

   creates an ambiguity as to who determines arbitrability.

   Because      an   ambiguity   is   insufficient      to    override      the


   2. Although expressly incorporating the American Arbitration
   Association’s (“AAA”) Rules into an arbitration clause does
   constitute clear and unmistakable evidence that the parties
   delegated the initial question of arbitrability to an
   arbitrator, the contracts signed by Williams, Whitfield, and
   Marcus Robinson refer cases to the AAA only to the extent
   that the disputes cannot be arbitrated before FINRA. (Doc. #
   5 at 6-9); see JPay, Inc. v. Houston, 904 F.3d 923, 937 (11th
   Cir. 2018). Indeed, the parties preferred forum is FINRA, and
   none of the other clauses refer to the AAA. (Doc. # 5 at 6-
   9). Considering that the AAA’s rules would not apply if the
   parties were able to arbitrate before their chosen forum
   (FINRA), as well as the fact that the parties appear to agree
   that the initial question of arbitrability can be decided by
   this Court, and the presumption that courts decide such
   questions, the Court finds that this inclusion creates enough
   ambiguity so that the initial question of arbitrability need
   not be submitted to arbitration. (Doc. ## 5; 17).


                                       8
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 9 of 20 PageID 421




   presumption that courts determine arbitrability, . . . we

   conclude that the district court must determine whether the

   dispute between [the parties] is arbitrable.”). Therefore,

   the Count finds that it can decide the issue of arbitrability.

           B. Application of the Arbitration Agreements

           The Court now turns to the substance of the Motion.

   Plaintiffs challenge the validity of the agreements on the

   ground     that     this    suit    involves    a   claim   of   employment

   discrimination, which is carved out from FINRA’s rule on

   mandatory arbitrations. (Doc. # 17 at 5). Plaintiffs argue

   that this carveout, and the fact that the broad agreements do

   not     expressly     include      employment    discrimination      claims,

   evidences an intent not to arbitrate such claims. (Id.).

   Additionally,        Plaintiffs       posit     that     these   agreements

   represent invalid contracts of adhesion. (Id.).

           As noted, under the FAA, arbitration agreements are

   “valid, irrevocable, and enforceable,” unless grounds exist

   to revoke said contract. 9 U.S.C. § 2. This represents a

   “federal policy favoring arbitration.” Moses, 460 U.S. at 24.

   “When     faced     with    a   broadly    worded      arbitration   clause,

   [courts] should follow the presumption of arbitration and

   resolve     doubts     in   favor     of   arbitration.”      Cheruvoth   v.

   SeaDream Yacht Club, Inc., No. 1:19-cv-24416-GAYLES/OTAZO-


                                          9
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 10 of 20 PageID 422




    REYES, 2020 WL 6263013, at *5 (S.D. Fla. Oct. 22, 2020)

    (citation omitted). “Accordingly, the FAA requires a court .

    .   .   to   compel     arbitration    upon       a   showing       that   (a)   the

    plaintiff entered into a written arbitration agreement that

    is enforceable ‘under ordinary state-law’ contract principles

    and (b) the claims before the court fall within the scope of

    the agreement.” Lambert v. Austin Ind., 544 F.3d 1192, 1195

    (11th Cir. 2008) (citing Paladino v. Avnet Computer Techs.,

    Inc., 134 F.3d 1054, 1061 (11th Cir. 1998)).

                  1. Enforceability of the Agreements

            Although state law governs the enforceability of an

    arbitration agreement, “the Supreme Court has also made clear

    that in enacting [Section 2] of the FAA, ‘Congress declared

    a national policy favoring arbitration and withdrew the power

    of the states to require a judicial forum for the resolution

    of claims which the contracting parties agreed to resolve by

    arbitration.’” Morales v. Rent-A-Center, Inc., 306 F. Supp.

    2d 175, 180 (D. Conn. 2003) (quoting Southland Corp. v.

    Keating, 465 U.S. 1, 7 (1984)). Therefore, “the FAA preempts

    all     state    laws     that    impermissibly            burden     arbitration

    agreements      or    limit    the   provisions        of     the   FAA    favoring

    arbitration      agreements.”         Id.    at       181.     Only    “generally

    applicable      contract      defenses,     such      as     fraud,   duress,     or


                                           10
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 11 of 20 PageID 423




    unconscionability may be applied to invalidate arbitration

    agreements without contravening [Section 2 of the FAA].”

    Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996).

          Here,    the   parties    agree     that   the    “Retail    Agent

    Agreements,”    signed   by    Williams,      Whitfield,    and   Marcus

    Robinson, as well as the “Advisory Representative Agreement,”

    signed by Williams alone, are governed by Connecticut law,

    and the “Registered Representative Agreements,” signed by

    Saunders, Hall, and Gwendolyn Robinson, are governed by Iowa

    law.3 (Doc. # 5 at 15; Doc. # 17 at 4). Therefore, the Court

    turns to Connecticut and Iowa law in determining whether the

    arbitration clauses are enforceable.

          Under   Connecticut     law,   “[t]he   issue    of   whether   the

    parties to a contract have agreed to arbitration is controlled

    by their intention.” Connecticut v. Philip Morris, Inc., 905


    3. The “Retail Agent Agreements” do not include a choice-of-
    law clause, but were signed in Connecticut. (Doc. ## 5-3; 5-
    7; 5-14); see Taylor, Bean & Whitaker Mortg. Corp. v. GMAC
    Mortg. Corp., No. 5:05-cv-260-Oc-GRJ, 2007 WL 1114045, at *2
    (M.D. Fla. Apr. 12, 2007) (“Florida follows the principle of
    lex loci contractus, which means that the law of the place
    where the contract was signed governs the dispute.”). The
    “Advisory Representative Agreement” includes a choice-of-law
    clause that selects Connecticut law. (Doc. # 5-4 at 9). The
    “Registered Representative Agreements” include a conflict-
    of-law clause, which provides: “This Agreement is governed
    under the law of the state of Iowa without regard to its
    conflicts of laws provisions.” (Doc. # 5-11 at 7; Doc. # 5-
    18 at 7; Doc. # 5-21 at 6).


                                         11
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 12 of 20 PageID 424




    A.2d 42, 48 (Conn. 2006) (citation omitted). The parties’

    intent is evidenced from the language used, interpreted in

    light of the parties’ situation and circumstances. Goldberg

    v. Hartford Fire Ins. Co., 849 A.2d 368, 373 (2004). “Although

    the intention of the parties typically is a question of fact,

    if their intention is set forth clearly and unambiguously, it

    is a question of law.” Philip Morris, 905 A.2d at 48.

          “Under Iowa law, the elements of a valid contract are

    offer, acceptance, and consideration.” Owen v. MBPXL Corp.,

    173 F. Supp. 2d 905, 914 (N.D. Iowa 2001). “An acceptance of

    an offer is a manifestation of assent to the terms thereof

    made by the offeree in a manner invited or required by the

    offer.” Heartland Express, Inc. v. Terry, 631 N.W.2d 260, 270

    (Iowa 2001) (citation omitted). “The offeree ‘must know of

    the offer before there can be mutual assent.’” Duncan v. Int’l

    Mkts. Live, Inc., No. 4:20-cv-00017-RGE-HCA, 2020 WL 6733636,

    at *4 (S.D. Iowa Nov. 6, 2020) (quoting Anderson v. Douglas

    & Lomason Co., 540 N.W.2d 277, 283 (Iowa 1995)).

          Here, the agreements are valid under both Connecticut

    and Iowa law. The contracts at issue all include a provision

    requiring arbitration of related disputes. (Doc. # 5 at 7-

    9). Plaintiffs signed those agreements, “which serves as

    presumptive evidence that an agreement was formed.” Morales,


                                     12
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 13 of 20 PageID 425




    306 F. Supp. 2d at 181; see also Ziskovsky v. Ziskovsky, 843

    N.W.2d 478, 478 (Ct. App. Iowa 2014) (“It is well-settled

    contract law that if a party to a contract is able to read

    the contract, and is given an opportunity to do so, that party

    cannot later argue she did not read the contract and remove

    herself from the terms of the contact.). And, Plaintiffs do

    not contend that they did not intend to arbitrate at least

    some claims or that there was no offer or acceptance. 4 (Doc.

    # 17); see also Ziskovsky, 843 N.W.2d at 478 (finding offer

    and acceptance where the parties had an opportunity to read

    their    contracts,   signed   them,   and did   not contest    those

    signatures). Neither do Plaintiffs contend that they entered

    into these agreements out of fraud or duress. (Doc. # 17).

            Although Plaintiffs argue that the arbitration clauses

    are unenforceable because they are “contracts of adhesion,”

    they provide no factual support thereof and this statement

    therefore amounts to no more than a legal conclusion. (Id. at

    8); DaimlerChrysler Ins. Co. v. Pambianchi, 762 F. Supp. 2d

    410, 423 (D. Conn. 2011) (“Under Connecticut law, a court



    4. The Court need not address whether adequate consideration
    was exchanged because Plaintiffs did not raise a lack of
    consideration argument. See Owen, 173 F. Supp. 2d at 914 (“The
    Iowa Supreme Court refuses to address the issue [of lack of
    consideration] unless raised by the parties.”).


                                      13
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 14 of 20 PageID 426




    cannot find procedural unconscionability unless the party

    opposing     enforcement      of    a    contractual    provision        has

    introduced some specific evidence of overreaching by the

    other party in the formation of the agreement.” (emphasis in

    original)); De Dios v. Brand Energy & Infrastructure Servs.,

    No. C-18-4011-MWB, 2018 WL 2976104, at *8 (N.D. Iowa June 13,

    2018) (“Under Iowa law, the burden of proof that a particular

    provision or contract is unconscionable rests on the party

    claiming it is unconscionable.”).

          To   the    extent    that   Plaintiffs   attempt     to   raise    an

    unconscionability defense without stating so plainly, “mere

    inequality       of   bargaining   power    that   exists    between      an

    employee and employer is an insufficient reason to find an

    arbitration           agreement     unenforceable.”         Gilmer        v.

    Interstate/Johnson Lane Corp., 500 U.S. 20, 33 (1991); see

    also De Dios, 2018 WL 2976104, at *8 (“As Brand points out,

    De Dios sought employment with Brand, but there is no reason

    to believe that he could not have also sought employment

    elsewhere, or that he could only have worked for Brand. . .

    . Here, De Dios not only signed the Agreement to Arbitrate in

    his   employment        application,     but    the    Acknowledgement,

    expressly representing that he had read and understood the

    Agreement to Arbitrate and had been given time to consider


                                        14
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 15 of 20 PageID 427




    it. Because he does not allege any fraud, he cannot contradict

    these representations.”); Billie v. Coverall N. Am., 444 F.

    Supp. 3d 332, 347 (D. Conn. 2020) (“[U]nder Connecticut law,

    the    court     cannot       deem      the    delegation          clause    to    be

    unconscionable based solely on the adhesive nature of the

    contract       and     the    unequal     standing      of    the     [parties].”

    (citation omitted)).

           The Court also notes that in all of the relatively short

    contracts, the arbitration clauses were visible, with – at a

    minimum – the header noting “arbitration” in bold. (Doc. # 5

    at    6-7);    see     Billie,    444    F. Supp.      3d    at    347 (“In       both

    contracts, the section heading is written in bold, capital

    letters. The text of the clause is written in the same font

    size as the surrounding clauses. The law requires nothing

    more.”). With all of this in mind, as well as the strong

    federal       policy    favoring        arbitration,        the    agreements      to

    arbitrate are enforceable.

                   2. Scope of the Agreements

           Now     that     the      Court    has       found    that      enforceable

    arbitration agreements exist, it must determine whether the

    instant racial discrimination claims are included in the

    scope of those agreements. In gleaning the scope of the

    agreements,       the    Court     looks       to   both     the    FAA     and   the


                                              15
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 16 of 20 PageID 428




    agreements’ text. Because “the FAA creates a presumption in

    favor of arbitrability,” the parties “must clearly express

    their    intent    to     exclude categories            of   claims from     their

    arbitration       agreement.”       Lambert,         544     F.3d   at    1197-98.

    “Federal statutory claims are generally arbitrable because

    arbitration,       like    litigation,         can    serve     a   remedial   and

    deterrent      function,     and    federal       law    favors     arbitration.”

    Paladino, 134 F.3d at 1062 (citing Gilmer, 500 U.S. at 28).

    Additionally,      “[a]     party    cannot       avoid arbitration         . .   .

    because     the    arbitration       clause       uses       general,    inclusive

    language,      rather      than    listing        every      possible     specific

    claim[.]” Brown v. ITT Consumer Fin. Corp., 211 F.3d 1217,

    1221 (11th Cir. 2000).

            Here, the arbitration agreements express the parties’

    intent    to   arbitrate        any and     all      controversies or       claims

    arising     from        their     relationship          –     including     racial

    discrimination      claims.        (Doc.   #    5 at        6-9). Indeed,    these

    provisions are both broad and do not specifically exclude

    discrimination claims. (Id.); see Maddox v. USA Healthcare-

    Adams, LLC, 350 F. Supp. 2d 968, 974 (M.D. Ala. 2004) (“The

    FAA creates a presumption in favor of arbitration so parties

    must clearly express their intent to exclude categories of

    claims from their arbitration agreement. Adams has explicitly


                                           16
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 17 of 20 PageID 429




    excluded       certain   categories         from   arbitration.   However,

    discrimination claims do not fall within the purview of noted

    exceptions. . . . Maddox should be compelled to arbitrate

    [the age and disability discrimination] claims that he has

    presented to this court.” (citations omitted)).

          The Eleventh Circuit faced a similar issue in Brown v.

    ITT Consumer Financial Corp., in which three African American

    employees sued their employer for racially discriminatory

    treatment. Brown, 211 F.3d at 1217-21. The employees had

    signed    an    arbitration    agreement       which   provided   that   the

    parties “agreed that any dispute between them or claim by

    either against the other or any agent or affiliate of the

    other shall be resolved by binding arbitration[.]” Id. at

    1220-21. The Court found that this was sufficient to compel

    arbitration of the discrimination case, despite the fact that

    the arbitration clause did not specifically include such

    claims. Id. at 1221-22 (“We think that the language of the

    instant    arbitration        clause    .     .    .   includes   statutory

    claims.”). Here, like in Brown, the broad arbitration clause

    compels the arbitration of racial employment discrimination

    claims. Id.; see Bender v. A.G Edwards & Sons, Inc., 971 F.2d

    698, 700-01 (11th Cir. 1992) (finding that Title VII claims

    were subject to arbitration under similar circumstances); see


                                           17
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 18 of 20 PageID 430




    also Maddox, 350 F. Supp. 2d at 972 (“The FAA applies to all

    employment contracts not specifically exempted from the FAA

    (transportation     workers),      including      statutory      claims    for

    discrimination.”).

           And, although Plaintiffs contend that Rule 13201 of

    FINRA’s Code of Arbitration Procedure precludes compelling

    arbitration of racial discrimination claims here, the Court

    does not find this logic persuasive. (Doc. # 17 at 5). Rule

    13201 provides that employment discrimination claims are “not

    required to be arbitrated” under FINRA’s Code, and rather

    that such claims “may be arbitrated only if the parties have

    agreed to arbitrate [them].” FINRA Rule 13201(a). Because the

    Court has already found that the broad arbitration clauses

    include   an   agreement      to   arbitrate      racial      discrimination

    claims, Rule 13201 – even if it applies here – is satisfied.

           Additionally, a number of courts in the Eleventh Circuit

    have   previously     found    that    parties     can   be    compelled    to

    arbitrate racial discrimination claims pursuant to a valid

    arbitration agreement. See, e.g., Lewis v. Haskell Co., 108

    F. Supp. 2d 1288, 1290-91, 1294 (M.D. Ala. 2000) (directing

    African    American    plaintiffs          to   arbitrate     their   racial

    discrimination claims in light of a broad arbitration clause

    that did not specifically include such claims); Ravelo v.


                                          18
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 19 of 20 PageID 431




    Shutts     &    Bowen,     LLP,     No.   8:09-cv-865-T-26EAJ,        2009    WL

    1587272,       at   *1-2    (M.D.    Fla.      June   5,   2009)    (compelling

    arbitration in a case involving racial discrimination and

    retaliation claims where the arbitration clause provided that

    the plaintiff agreed to “resolve all claims, controversies or

    disputes which may arise out of his/her employment with the

    Firm (including statutory claims) by submitting these claims

    to final and binding arbitration”); James v. Cmty. Phone Book,

    Inc., No. 3:07-cv-775-J-33TEM, 2008 WL 2741841, at *5 (M.D.

    Fla. July 11, 2008) (compelling arbitration of a pro se

    plaintiff’s racial discrimination claims).

          Therefore, the Motion is granted, and this case is stayed

    pending arbitration of Plaintiffs’ claims. See Milestrone v.

    Citrus Specialty Grp., Inc., No. 8:19-cv-2341-T-02JSS, 2019

    WL 5887179, at *3 (M.D. Fla. Nov. 12, 2019) (“In accord with

    Eleventh Circuit law, this case must be stayed rather than

    dismissed.” (citing 9 U.S.C. § 3)).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant      Voya    Financial         Advisors,   Inc.’s    Motion   to

          Compel Arbitration and Stay this Action (Doc. # 5) is

          GRANTED.

    (2)   This case is referred to FINRA arbitration and is STAYED


                                              19
Case 8:20-cv-02611-VMC-JSS Document 26 Filed 01/06/21 Page 20 of 20 PageID 432




          pending resolution thereof. The Clerk is directed to

          STAY and administratively CLOSE the case.

    (3)   The parties are DIRECTED to file a joint report of the

          status of the arbitration proceeding by March 8, 2021,

          and   every   ninety    days   thereafter.     The   parties   must

          immediately    notify    the    Court   upon   the   arbitrator’s

          resolution of the claims asserted in this case.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    6th day of January, 2021.




                                         20
